Citation Nr: 0927645	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-05 396	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.	Entitlement to a rating in excess of 10 percent for 
post-concussion syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The Veteran had active duty from November 1942 to January 
1946 and from May 1947 to May 1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and May 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  In the 
April 2005 determination, the RO granted service connection 
and a 30 percent disability rating for PTSD that, in March 
2008, was increased to 50 percent.  The May 2006 decision 
denied an increased rating for the Veteran's service-
connected post-concussion syndrome.

In October 2007, the Veteran testified during a personal 
hearing at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
November 1942 to January 1946 and from May 1947 to May 1964. 

2.	On July 7, 2009 the Board was notified by the VA RO in 
Philadelphia that the appellant died in February 2009.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA RO from 
which the claims originated (listed on the first page of this 
decision).  


ORDER

The appeal is dismissed.



		
K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


